Exhibit 10.31


FIRST AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into on this 3rd day of November, 2008 (the “Effective
Date”), by and among NEOGENOMICS, INC., a Florida corporation (“Borrower”),
NEOGENOMICS, INC., a Nevada corporation (“Guarantor”, together with Borrower,
individually, a “Credit Party” and collectively, the “Credit Parties”) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (“Lender”) as
agent for the lenders to the Credit Agreement.
.
RECITALS
 
A. The Credit Parties and Lender have entered into that certain Revolving Credit
and Security Agreement, dated as of February 1, 2008 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
 
B. The Credit Parties have requested that Lender agree to make certain
amendments to the Credit Agreement. Lender has agreed to this request on the
conditions set forth in this Agreement.
 
C. Pursuant to the terms and conditions of this Agreement, the Credit Parties
and the Lender have agreed to amend certain provisions of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE I - DEFINITIONS
 
1.01 Definitions. Capitalized terms used in this Agreement are defined in the
Credit Agreement, as amended hereby, unless otherwise stated.
 
ARTICLE II-WAIVER
 
2.01 Waiver.
 
(a) An Event of Default has occurred as a result of the failure of Borrower to
maintain Minimum Cash Velocity required by Section 2 of Annex 1 of the Credit
Agreement for the period ended June 30, 2008 (the “Specified Event of Default”).

 
 

--------------------------------------------------------------------------------

 

(b) Subject to the conditions contained herein, Lender hereby waives the
Specified Event of Default as of the date that it was first discovered by
Borrower. Except as expressly set forth herein with respect to the Specified
Event of Default, this letter agreement shall not be deemed to be a waiver of
any Default or Event of Default. The waivers set forth herein shall not preclude
the future exercise of any other right, power, or privilege available to Lender
whether under the Agreement, the Loan Documents or otherwise.
 
(c) The occurrence of the Specified Event of Default shall not be deemed to
result in non-compliance with the financial covenants for purposes of Clause
(ii) of Section 3 of Annex 1 of the Loan Agreement.
 
ARTICLE III– AMENDMENT
 
3.01 Amendment to Section 9.13 of the Credit Agreement. Effective as of the
Effective Date, Section 9.13 of the Credit Agreement is hereby amended by
deleting “$100,000” and replacing it with “$250,000”.
 
ARTICLE IV - CONDITIONS PRECEDENT
 
4.01 Conditions to Effectiveness. The effectiveness of this Agreement against
Lender is subject to the satisfaction of the following conditions precedent in a
manner satisfactory to Lender in its sole discretion, unless specifically waived
in writing by Lender:
 
Lender shall have received each of the following, each in form and substance
satisfactory to Lender, in its sole discretion, and, where applicable, each duly
executed by each party thereto, other than Lender:
 

 
(i)
this Agreement;

 

 
(ii)
all other documents Lender may request with respect to any matter relevant to
this Agreement or the transactions contemplated hereby.

 
ARTICLE V- RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
 
5.01 Ratifications. The terms and provisions set forth in this Agreement shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Loan Documents, and, except as expressly modified and
superseded by this Agreement, the terms and provisions of the Credit Agreement
and the Loan Documents are ratified and confirmed and shall continue in full
force and effect. The Credit Parties hereby ratify and confirm that the Liens
granted under the Credit Agreement secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Lender
pursuant to the Loan Documents (as now, hereafter or from time to time amended).
The Credit Parties and Lender agree that the Credit Agreement and the Loan
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

 
2

--------------------------------------------------------------------------------

 
 
5.02 Representations and Warranties. The Credit Parties hereby, jointly and
severally, represent and warrant to Lender that:
 
(a) The representations and warranties made by the Credit Parties (other than
those made as of a specific date) contained in the Credit Agreement, as amended
hereby, and each Loan Document are true and correct in all material respects
(except that, for those representations and warranties already qualified by
concepts of materiality, those representations and warranties shall be true and
correct in all respects) on and as of the date hereof and as of the date of
execution hereof as though made on and as of each such date;
 
(b) No Default or Event of Default under the Credit Agreement, as amended
hereby, has occurred and is continuing, except for the Specified Event of
Default;
 
(c) No Borrower has amended its certificate of incorporation or bylaws (or any
other equivalent governing agreement or document), as applicable, since the date
of the Credit Agreement;
 
ARTICLE VI - MISCELLANEOUS PROVISIONS
 
6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement, or any Loan Document, including,
without limitation, any document furnished in connection with this Agreement,
shall survive the execution and delivery of this Agreement and the Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.
 
6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Loan
Documents, and any and all Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
 
6.03 Expenses of Lender. As provided in the Credit Agreement, the Credit Parties
agree to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Agreement and the Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Credit
Agreement, as amended hereby, or any Loan Documents, including, without,
limitation, the reasonable costs and fees of Lender’s legal counsel.
 
6.04 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 
3

--------------------------------------------------------------------------------

 
 
6.05 Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of Lender and the Credit Parties and their respective successors and
assigns, except that the Credit Parties may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of Lender.
 
6.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature hereto.
 
6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant or condition by the Credit
Parties shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
 
6.08 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.
 
6.09 Applicable Law. THIS AGREEMENT AND ALL LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF LAW SET FORTH IN THE
CREDIT AGREEMENT.
 
6.10 Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE CREDIT PARTIES AND
LENDER.
 
 
4

--------------------------------------------------------------------------------

 
 
6.11 Release. THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. THE CREDIT PARTIES HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE LENDER AND LENDERS, AND ANY OF THEIR
RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS, EMPLOYEES, AFFILIATES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE CREDIT PARTIES MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, OR ANY OF THEIR RESPECTIVE PREDECESSORS,
ATTORNEYS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and is effective as of the
date first written above.
 

 
BORROWER:
     
NEOGENOMICS, INC., a Florida corporation
     
By: /s/ Steven C. Jones                                               
Name: Steven C. Jones
Title: Acting Principal Financial Officer
         
GUARANTOR:
     
NEOGENOMICS, INC., a Nevada corporation
     
By: /s/ Steven C. Jones                                               
Name: Steven C. Jones
Title: Acting Principal Financial Officer
         
LENDER:
     
CAPITALSOURCE FINANCE LLC, as agent for the lenders
 
By: /s/ Arturo Velez                                                     
Name: Arturo Velez
Title: Authorized Representative

 
 
6

--------------------------------------------------------------------------------

 